Citation Nr: 1506437	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-32 130	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for postoperative residuals of a left shoulder separation.  

2.  Entitlement to a rating higher than 30 percent for residuals of a fractured left foot.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for these claims, the Veteran testified at a videoconference hearing in December 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  

In his December 2014 hearing testimony, the Veteran additionally maintained that he had stopped working full time because of his service-connected left shoulder and left foot disabilities.  See the December 2014 Board hearing transcript.  In several precedent decisions, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised this derivative TDIU claim in conjunction with his increased-rating claims for his left shoulder and left foot disabilities, the Board is additionally assuming jurisdiction over this derivative TDIU claim.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

With regards to the increased-rating claims for the service-connected left shoulder and left foot disabilities, the Veteran testified during his December 2014 Board hearing that both of these disabilities have worsened significantly since his last VA compensation examinations for them.  In this circumstance he needs to reexamined to reassess their severity.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran was scheduled for a VA examination through QTC Medical Services in June 2014, but he failed to report for the examination.  However, a letter notifying him of that scheduled examination is not in his electronic claims file, and it is unclear whether he received this required notice.  Prior to rather recently, that being in May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, his examination must be rescheduled and he provided the required notice of it.


That said, the Veteran is reminded that, while VA has a duty to assist him in the development of his claims, he also has a duty to cooperate with VA in this effort.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  He therefore hereby is notified that failure to report to the scheduled examinations, without good cause, shall result in denial of his claims for increased ratings for these disabilities.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If he fails to report to the re-scheduled examination, the AOJ should obtain and associate with the electronic file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

With regards to the derivative claim of entitlement to a TDIU, the Veteran testified during his December 2014 hearing that he had stopped working full time because of his left shoulder and left foot disabilities.  See the Board hearing transcript.  So he has raised this derivative TDIU claim since he already had claims in this appeal for higher ratings for these service-connected left shoulder and left foot disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the AOJ must adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.


Further, in light of this remand, all outstanding VA and private treatment records should be obtained and considered.  38 C.F.R. § 3.159(c)(1) and (2).  In particular, the Veteran testified during his December 2014 Board hearing of receiving recent treatment for his disabilities at issue at his local VA hospital and outpatient treatment facility.  Since VA has notice of additional records that are potentially relevant to these claims on appeal, VA has a duty to obtain them.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder and left foot disabilities in recent years.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the electronic file.  A specific request must be made for all treatment records from the East Point Health Center in East Point, Georgia, and the Atlanta VA Medical Center (including the Fort McPherson/East Point Community Based Outpatient Clinic) in Decatur, Georgia.  

If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented.  See 38 C.F.R. § 3.159(c) and (e).


2.  Send the Veteran VCAA notice as concerning the additional issue of derivative entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014), must be fully met.

3.  Upon receipt of all additional records and response to this additional VCAA notice concerning this derivative TDIU claim, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected left shoulder and left foot disabilities.  His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of these disabilities.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.  

The examiner should record a complete history, all pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by these service-connected disabilities.  Range of motion must be documented in degrees.  Functional impairment, and any objective signs reflecting such impairment, should be documented as well.  Specifically, the examiner should recognize the muscle groups involved and specify the degree of injury to the muscle groups, as well as what functional abilities are affected. 

The examiner should also comment as to whether the disability associated with the affected muscle group would be considered moderate, moderately severe, or severe, including, in terms of the foot, whether there is what could be considered loss of use.  In this regard, the examiner should additionally comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

Additionally, the examiner should indicate whether any scars associated with the disabilities are superficial, poorly nourished, or with repeated ulceration, or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.  

Furthermore, it should be considered whether there are any separate and distinct musculoskeletal and/or neurological manifestations of these left shoulder and left foot disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

*Medical comment is further needed concerning the impact, either individually or in combination, these and all other service-connected disabilities have on the Veteran's employability owing to their functional impairment.  The examiner therefore is asked to assess the severity of all of the Veteran's service-connected disabilities (aside from the left foot and left shoulder disabilities already mentioned, those being right lower extremity radiculopathy, left lower extremity radiculopathy, osteoarthritis with intervertebral disc syndrome (IVDS) of the thoracolumbar spine, and tender scar of the left shoulder) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable to this derivative claim, if necessary citing to specific evidence in the file supporting conclusions.  

The Veteran must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his rating claims.  38 C.F.R. § 3.655 (2014).  A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
4.  Then readjudicate these claims for increased ratings for the service-connected left shoulder and left foot disabilities, in light of this and all other additional evidence.  Also adjudicate the derivative TDIU claim that was raised during the videoconference hearing before the Board.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

